DETAILED ACTION
	This office action is in response to the election filed on March 29, 2022.  Claims 1-8 remain pending (claims 4-8 are withdrawn from consideration as being related to a non-elected Group).
	Note that elected Claims 1-3 relate particularly to Figs. 15A, 15B, and 15C.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-3, in the reply filed on March 29, 2022 is acknowledged.  The traversal is on the ground(s) that the Examiner should reconsider (see page 2).  This is not found persuasive because Applicant gives no persuasive arguments of why the restriction was allegedly improper.  The Examiner reiterates that the restriction mailed February 4, 2022 meets each requirement under 35 U.S.C. 121.  The requirement is still deemed proper and is therefore made FINAL.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claims 4-8 remain withdrawn from consideration at this point of prosecution.

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on June 7, 2021, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (twenty-three (23) pages) were received on June 7, 2021.  These drawings are acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Childers et al. US 2012/0093462 A1, and further in view of Beatty et al. U.S.P. No. 8,768,125 B2.  
Regarding sole examined independent claim 1, Childers et al. US 2012/0093462 A1 teaches (ABS; Figs. 1, 2, 7, 8; corresponding text, in particular see para [0022] for Fig. 8; Claims) an optical ferrule to include two front face alignment features that are used to connect two optical mating ferrules together.  Further, Childers in Fig. 8 shows a hermaphroditic configuration that is discussed in which one alignment feature 70 is male (“second feature” for Applicant’s claim 1) and the second alignment feature 60’ is female (“first feature” for Applicant’s claim 1) so that an overall hermaphroditic configuration results, and in which a “first feature” (the female feature) is found to define an opening, the opening having a size and a shape, and a “second feature” (the male feature), so that inserting the male feature into the corresponding and complementary female feature will mate the optical ferrule to allow for the reception and transmission of optical signals between ferrule elements.  Further, Childers discusses at length the number of motivations for improvement of the connectivity of two mating ferrules together using such a configuration with both male and female parts (see para [0022]).
Regarding independent claim 1, Childers does not expressly teach that the “second feature” (the “male” feature) is compressible in that it has an uncompressed state and a compressed state, such that inserting the compressible second features into an opening of the opposing (“female”) feature of an object that has the same size and shape will compress the second feature.  
 Beatty et al. U.S.P. No. 8,768,125 B2 teaches (ABS; Figures 3-5; column 4, line 35 through column 5, line 22; Claims) an optical ferrule 31 comprising: first and second alignment features (at 10/20; guide pin and flexile feature) for mating with corresponding alignment features (at 34) of a mating optical ferrule (mating shown in Fig. 4), the optical ferrule adapted to receive and transmit light (with optical multi-fiber configuration), wherein the first alignment feature defines an opening having a size and shape and the second alignment feature is compressible (one pin has an inherent “size and shape” of negative space of feature 20; the other pin is compressible in Beatty using flexile feature 20), so that the pin is normally in an uncompressed state, but then transitions to a compressed state when inserting into a complementary female location.  The “compressibility” of Beatty is used in order to secure and improve for an interference-fit type connection to allow for a more robust connectivity of the ferrule by the slight compression of the alignment features of Beatty when inserted.  
Since Childers et al. ‘462 and Beatty et al. ‘125 are both from the same field of endeavor, the purpose disclosed by Beatty et al. ‘125 would have been recognized in the pertinent art of Childers et al. ‘462.  
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Beatty et al. ‘125, to use a compressible alignment pin/feature for improved optical connectivity by securing the alignment pin in a compressed (and more secure) state, as the alignment features of the device of Childers ‘462, in order to improve optical coupling efficiency of the ferrules as outlined by para [0022] of Childers and Beatty, with more friction due to the compressibility.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, there is no patentable distinction of independent claim 1 when considering Childers and further in view of Beatty.  

As a general comment regarding claim 1, Applicant’s attention is drawn to the breadth of a claim term such as “the opening having a size and shape” and “an object” having the (same) size and shape.   

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding dependent claim 2, and in the context of Applicant’s specification and drawings (see Figs. 15A-15C), there is no reasonable suggestion for the features of claims 2-3, in which the “first feature” and “second feature” are found as substantially different locations along the ferrule mating direction.  Note the context of elements 1501 and 1511 in Figs. 15A, 15B, and 15C, where one it at the rear of the ferrule while the other is at the front of the ferrule.  The Examiner is unable to present a prima facie case of obviousness for such features under 35 U.S.C. 103, when considering each feature already claimed by claim 1.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record is considered pertinent to applicant's disclosure: PTO-892 form reference A, which is the direct parent patent ‘588.

15.	In order to place this application in condition for allowance, Applicant should cancel dependent claims 2 / 3 and amend these features into independent claim 1.  Further, Applicant must formally cancel non-elected (with traverse) claims 4-8.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/
Primary Examiner, Art Unit 2874
April 7, 2022